Sutton, J.
In a suit on an account where the plaintiff testified that he contracted with a named person, who was the agent of the defendant, to furnish materials to the defendant at a named price, and that when he went to settle with the defendant, the defendant paid him a lower figure for the materials than the contract price, and that when plaintiff protested that this was not the price agreed upon the defendant said that he would consult the alleged agent and see about the matter, the jury were authorized to find that the person referred to was the defendant’s agent, authorized to make the contract with the plaintiff, although the testimony of the defendant and that of the alleged agent was directly in conflict therewith. It follows that the court below did not err in overruling defendant’s petition for certiorari, assigning error on the verdict in the justice’s court in favor of the plaintiff.

Judgment affirmed.


Jenkins, P. J., and Stephens, J., concur.